    C]A 20 APPOINThIENTOF AND AUThORITY TO PAY COURT•APPOINIED COI NSEL lEes 1203)
I        CIR.DIST.’ DIV CODE                  2    PERSON REPRESENTED                                                                                                         VOUCHER NUMBER

                                              ROY JOHANNES_GILLAR

3         MAG DI’T.rDEF NCINIBER                           4    DIST      DKT’DEf NUMBER                                       5.       APPEAtSDkT,DEF                    NUMBER                  6            OTHERDkT NUMBER

                                                               CR.:_17-544_fJLL)
7         IN CASE.MAT1IR OF (I au’ ,Varng,                 8    PAYMENT CATEGORY                                               9        TY[’E PERSON REPRESENTED                                          0    REPRES[NTATIDN               TYPE
                                                                Felony                           Petty   QfFens                              Adult Defendant                   Q Appellant                      (Age lflstflicTh,flai

     USAv. GILLAR                                                                                                              C JusenikDef’endaait                            Q Appellec             cc
II        OFFENSEISt CHARGED Cue LI S              Code. Title & Sectittit) !frnare than tine        it/li-inc.   hit   (up hi          fire) ttstj.’r iffcsicu charecd. cicciirihng si ugrcrttt tfiflinse

     18:1349          ATTEMPT & CONSPIRACY                                 TO COMMIT MAIL                          FRAUD, 18:1343 WIRE FRAUD, ETC
12         ATTORNEY’S NAME (5-tout ,Va,ne,,U I Lou ,Vamg, mci uhng urn ,rtmfflo),                                                   3        COURT ORDER
           AND MAIlING ADDRESS                                                                                                     D 0 Appointing Counsel                                             C C             Cu-Counsel
                            A                                                                                                      C F Subs For Federul Defender                                                      Subs For Relained Allomey
       omas             . sq.                                                                                                      C P Subs For Panel Attorne                                         [               Standby ConseI
     50 Park Place, Suite 1400                                                                                                                              Thomas Ashley
                                                                                                                                                                                                                                -



                                                                                                                               PnorAitomey’s Name:
     Newark, NJ 07102                                                                                                              Appointment Dates.
                                                          in-,’ss i- ncn.t                                                      C Rccattsa l.a abo’.e-numed parson represented has tcttfied under oath or has othericite
           Telephone Number                               t ‘   I         I
                                                                                                                               satsiicd this Csri that lie or she II) is linautcially unable to employ counsel and t2)does
                                                                                                                               nut cisit to ssaise counsel, and because l.a iflIetesI3 OfJUsIICe 50 reqUire, the attorney ichoso
14         NAME AND MAILING ADDRESS OF LAW FIRM (On/i-                            pm.. ide   per ntmmc(,tnc)                   naitte appears in Item 12 is appointed in represent this person in this case. OR
                                                                                                                                     Other Scr /iuInu1I,,nt)


     50 Park          Race, Sufte 1400                                                                                                           aSidIn8j% the Coiet

                                                                                                                                                               5/21/2019

                                                                                                                                                               Date of Order               Nang Pro Time Date
                                                                                                                               Repayment or partial repayment ordered from the person reptaseutird for Ins senior at into
                                                                                                                               appoirtancot        C ‘r ES     C NO
                                CLAThI.FORSERVICESANDEXPENSES                                                                                                                   :.:FORCOURTUSEONLY
                                                                                                                                                 TOTAL                        MATH-TECH.                      MATNTECH
                                                                                                     HOUR                                                                                                                                   ADDITIONAL
            CATEOOR1ES (1tnwh rem r:attin ,frcnzcc’c            ii   itS datcut                                                                AMOUNT                          AWL   SlED                      ADJCSTtD
                                                                                                          D
                                                                                                    CL AlcI
                                                                                                         .
                                                                                                                                                                                                                                              REVIEW
                                                                                                                                              CLAIMED                            HOURS                          AMOUNT

15          a. Auaaignmraitacd.orl’lea                                                                                                                         0.00   z                                                        0.00
            Ii Bail and Detention Hcannta                                                                                                                       00                                                             0 00
            c. Motion Hrarin1ta                                                                                                          ctE0-Q0                                                      ..:_‘_.-




            U. ThaI                                                                                                                      li7isihfih’           0.00.                                                           0.00
            e. Sentnscinp Heunnus                                                                                                                      -       0.00                                                           .0,00
            f Rnsou.attnttHrartnits                                                                                                .
                                                                                                                                                               000                                                             000
            a. AppealiCoun                                                                                                                                     0.00
            6, Other (.‘neci%imn addinincil iheeir)                                                                                          .
                                                                                                                                                       -       0.00                                   .




            IRATE PER JfOVR5                                         I    TOTALS:                                 0.00                                         0.00                    0.00                                    0.00
    16      a. lntusicwmsdCortfcrencrs                                                                                             :.‘                 rD.OO                                              .       ‘c:C
            b. Obuuininu amid res iesuitt1 records                                                                                                         -   0,00                                                     ...    .O.CJ.
            c L.eaaI research and brief .t’itine                                                                                                               QUO                                :.                           0.00
            ci Traseltime                                                                                                                                      000
            a Insesaigutive and other wed. ccprclrc on adu/ittimat uhct.)                                                          55’5                        OOO                                .            :E-:    --     .0.00
            (RATE PER 1101k = S                                      I    TOTA1S                                  0.00                                         0.00                    0.00                                    0.00
     7.     Tracrl Expenses (hnIy’tnhr. par%tiig. moult. mileage, etc I
    18.     Other Espouses fiitheg than ctperi, ininscrlpuu, CiC’)                                                 .    ....
                                                                                                                                                                                              -




                                                                                                                                                               000                                                             000
GRANP TOTALS (CLAIMED AND ADJUSTED)
    I9 CERTIFICATION OF AflORNEYPAYEE FOR THE PERIOD OF SERVICE                                                                         20    APPOINThIENT TERMINATION DATE                                                   21. CASE DISPOSITION
                                                                                                                                              IF OTHER THAN CASE COMPLETION
           FROM:                                                 TO:
22 CLAIM STATUS                          0 Final Payment                      C Iniet’ttn Payment Number                                                                         0 Supplemental Payment

           Hase you previously applied to the ceun far compensation anihar rdmbta-saincnt for tls        C YES     C NO             (fyes. were you paid’     C YES      C    NO
           Other than from the Court, hose you, or to your knowbedpe has anyore else, recoised payine1tt’csampCnWtiun seani’thinci ,fialime, from an oilier source in connection with tins
           representation’ C YES         C NO            Ityes, rise details on additional sitenot
           I smear or mrm the truth or currarmi otlht .bose uIInuieaU.
           Siaoa:ure of.a,tternev                                                                                                                                                     Date

                                                                     APPROVED FOR PAYMENT— COURT USE ONLY
23 IN COURT COMP                             23    OUT OF COIIRT COMP                    25 TRAVEL EXPENSES                                      26   OTHER EXPENSES                                      27    TOTAL AhIT              APPR.?CERT.
                                                                                                                                                                                                          $0.00
28. SIGNATURE OFT[1E PRESIDING JUDGE                                                                                                             DATE                                                     26i JUDGE CODE


29         INCOURTCOMP.                      30    OUTOFCOURTCOMP                        31    TRAVEL EXPENSES                                   32    OilIER EXPENSES                                    33 TOTAL AMT APPROVED
                                                                                                                                                                          ,                               $0.00
    33     SIGNATURE OF CHIEF JUDGE. COURT OF APPEALS OR DELEGATE) !‘uint.’nr                                          apprimicd                 OATE                                                     33a JUDGE CODE
           in r’.rcctr ifithc uiuhtuflin threth,mlJ um,,uni.
